TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00249-CV


In re Noble A. Craft and Junell Craft





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relators Noble A. Craft and Junell Craft seek a writ of mandamus instructing the
district court to issue an order protecting them from discovery requests.  After reviewing the petition,
responses, and other documents filed in this cause, we deny the petition for writ of mandamus and
dismiss all pending motions.

  
						W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   June 20, 2003